
	

115 HR 2991 : Susquehanna National Heritage Area Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2991
		IN THE SENATE OF THE UNITED STATES
		June 6, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To establish the Susquehanna National Heritage Area in the State of Pennsylvania, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Susquehanna National Heritage Area Act. 2.DefinitionsIn this Act:
 (1)Heritage areaThe term Heritage Area means the Susquehanna National Heritage Area established by section 3(a). (2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 4(a).
 (3)Management planThe term management plan means the plan developed by the local coordinating entity under section 5(a). (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of Pennsylvania. 3.Susquehanna national heritage area (a)EstablishmentThere is established the Susquehanna National Heritage Area in the State.
 (b)BoundariesThe Heritage Area shall include Lancaster and York Counties, Pennsylvania. 4.Designation of local coordinating entity (a)Local coordinating entityThe Susquehanna Heritage Corporation, a nonprofit organization established under the laws of the State, shall be the local coordinating entity for the Heritage Area.
 (b)Authorities of local coordinating entityThe local coordinating entity may, for purposes of preparing and implementing the management plan— (1)prepare reports, studies, interpretive exhibits and programs, historic preservation projects, and other activities recommended in the management plan for the Heritage Area;
 (2)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;
 (3)enter into cooperative agreements with the State, political subdivisions of the State, nonprofit organizations, and other organizations;
 (4)hire and compensate staff; (5)obtain funds or services from any source, including funds and services provided under any Federal program or law, in which case the Federal share of the cost of any activity assisted using Federal funds provided for National Heritage Areas shall not be more than 50 percent; and
 (6)contract for goods and services. (c)Duties of local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall—
 (1)prepare a management plan for the Heritage Area in accordance with section 5; (2)give priority to the implementation of actions, goals, and strategies set forth in the management plan, including assisting units of government and other persons in—
 (A)carrying out programs and projects that recognize and protect important resource values in the Heritage Area;
 (B)encouraging economic viability in the Heritage Area in accordance with the goals of the management plan;
 (C)establishing and maintaining interpretive exhibits in the Heritage Area; (D)developing heritage-based recreational and educational opportunities for residents and visitors in the Heritage Area;
 (E)increasing public awareness of and appreciation for the natural, historic, and cultural resources of the Heritage Area;
 (F)restoring historic buildings that are— (i)located in the Heritage Area; and
 (ii)related to the themes of the Heritage Area; and (G)installing throughout the Heritage Area clear, consistent, and appropriate signs identifying public access points and sites of interest;
 (3)consider the interests of diverse units of government, businesses, tourism officials, private property owners, and nonprofit groups within the Heritage Area in developing and implementing the management plan;
 (4)conduct public meetings at least semiannually regarding the development and implementation of the management plan; and
 (5)for any fiscal year for which Federal funds provided for National Heritage Areas are expended for the Heritage Area—
 (A)submit to the Secretary an annual report that describes— (i)the accomplishments of the local coordinating entity;
 (ii)the expenses and income of the local coordinating entity; and (iii)the entities to which the local coordinating entity made any grants;
 (B)make available for audit all records relating to the expenditure of the Federal funds and any matching funds; and
 (C)require, with respect to all agreements authorizing the expenditure of Federal funds by other organizations, that the receiving organizations make available for audit all records relating to the expenditure of the Federal funds.
					(d)Prohibition on acquisition of real property
 (1)In generalThe local coordinating entity shall not use Federal funds provided for National Heritage Areas to acquire real property or any interest in real property.
 (2)Other sourcesNothing in this Act precludes the local coordinating entity from using funds from other sources for authorized purposes, including the acquisition of real property or any interest in real property.
				5.Management plan
 (a)In generalNot later than 3 years after the date on which funds are first made available to carry out this Act, the local coordinating entity shall prepare and submit to the Secretary a management plan for the Heritage Area.
 (b)ContentsThe management plan for the Heritage Area shall— (1)include comprehensive policies, strategies, and recommendations for the conservation, funding, management, and development of the Heritage Area;
 (2)include a description of actions and commitments that governments, private organizations, and citizens will take to protect, enhance, and interpret the natural, historic, scenic, and cultural resources of the Heritage Area;
 (3)describe a program of implementation for the management plan that includes— (A)performance goals and ongoing performance evaluation;
 (B)plans for resource protection, enhancement and interpretation; and (C)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, business or individual;
 (4)include an interpretative plan for the Heritage Area; (5)take into consideration existing State, county, and local plans;
 (6)specify the existing and potential sources of funding to protect, manage, and develop the Heritage Area;
 (7)include an inventory of the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area relating to the themes of the Heritage Area that should be preserved, restored, managed, developed, or maintained; and
 (8)include an analysis of, and recommendations for, ways in which Federal, State, and local programs, may best be coordinated to further the purposes of this Act, including recommendations for the role of the National Park Service in the Heritage Area.
				(c)Approval and disapproval of management plan
 (1)In generalNot later than 180 days after the date on which the local coordinating entity submits the management plan to the Secretary, the Secretary shall approve or disapprove the proposed management plan.
 (2)ConsiderationsIn determining whether to approve or disapprove the management plan, the Secretary shall consider whether—
 (A)the local coordinating entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (B)the local coordinating entity has provided adequate opportunities (including public meetings) for public and governmental involvement in the preparation of the management plan;
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historic, and cultural resources of the Heritage Area; and
 (D)the management plan is supported by the appropriate State and local officials, the cooperation of which is needed to ensure the effective implementation of the State and local aspects of the management plan.
					(3)Disapproval and revisions
 (A)In generalIf the Secretary disapproves a proposed management plan, the Secretary shall— (i)advise the local coordinating entity, in writing, of the reasons for the disapproval; and
 (ii)make recommendations for revision of the proposed management plan. (B)Approval or disapprovalThe Secretary shall approve or disapprove a revised management plan not later than 180 days after the date on which the revised management plan is submitted.
 (d)Approval of amendmentsThe Secretary shall review and approve or disapprove substantial amendments to the management plan in accordance with subsection (c).
			6.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the extent practicable.
 (c)Other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 7.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, or local agency, or conveys any land use or other regulatory authority to the local coordinating entity;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)affects the licensing or relicensing of facilities by the Federal Energy Regulatory Commission within the proposed Heritage Area or upstream or downstream from the proposed Heritage Area on the Susquehanna River, including FERC Project No. 405–104;
 (6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
 (7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			8.Evaluation; report
 (a)In GeneralNot later than 3 years before the date specified under section 9, the Secretary shall— (1)conduct an evaluation of the accomplishments of the Heritage Area; and
 (2)prepare a report in accordance with subsection (c). (b)EvaluationAn evaluation conducted under subsection (a)(1) shall—
 (1)assess the progress of the local coordinating entity with respect to— (A)accomplishing the purposes of this Act for the Heritage Area; and
 (B)achieving the goals and objectives of the approved management plan for the Heritage Area; (2)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
				(c)Report
 (1)In generalBased on the evaluation conducted under subsection (a)(1), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 (2)Submission to congressOn completion of the report, the Secretary shall submit the report to— (A)the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. 9.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
		
	Passed the House of Representatives June 5, 2018.Karen L. Haas,Clerk
